Exhibit 4.1 RIGHTS AGREEMENT dated as of March 31, 2009 between YOUBET.COM, INC. and AMERICAN STOCK TRANSFER & TRUST COMPANY LLC Rights Agent Table of Contents Page 1. Certain Definitions 1 2. Appointment of Rights Agent 6 3. Issuance of Rights Certificates 7 4. Form of Rights Certificates 8 5. Countersignature and Registration 9 6. Transfer, Split-Up, Combination and Exchange of Rights Certificates; Mutilated, Destroyed, Lost or Stolen Rights Certificates 9 7. Exercise of Rights; Purchase Price; Expiration Date of Rights 10 8. Cancellation and Destruction of Rights Certificates 11 9. Company Covenants Concerning Securities and Rights 12 10. Record Date 13 11. Adjustment of Purchase Price, Number and Kind of Securities or Number of Rights 14 12. Certificate of Adjusted Purchase Price or Number of Shares 21 13. Fractional Rights and Fractional Shares 21 14. Rights of Action 22 15. Agreement of Rights Holders 23 16. Rights Certificate Holder Not Deemed a Stockholder 23 17. Concerning the Rights Agent 24 18. Merger, Consolidation or Change of Name of Rights Agent 24 19. Duties of Rights Agent 25 20. Change of Rights Agent 27 21. Issuance of New Rights Certificates 28 22. Redemption 29 Table of Contents (continued) Page 23. Exchange 29 24. Notice of Certain Events 30 25. Notices 30 26. Supplements and Amendments 31 27. Successors 32 28. Determinations and Actions by the Board 32 29. Benefits of this Agreement 32 30. Severability 33 31. Governing Law 33 32. Counterparts 33 33. Descriptive Headings 33 EXHIBITS Exhibit A: Form of Certificate of Designation of Series B Junior Participating Preferred Stock Exhibit B: Form of Rights Certificate Exhibit C: Summary of Rights ii RIGHTS AGREEMENT RIGHTS AGREEMENT, dated as of March 31, 2009 (the “Agreement”), between Youbet.com, Inc., a Delaware corporation (the “Company”), and American Stock Transfer & Trust Company LLC, a New York limited liability trust company (the “Rights Agent”). W
